Case 1:19-cv-22303-KMW Document 58 Entered on FLSD Docket 02/03/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      Case No.: 19-cv-22303-KMW
  FLORIDA CARRY, INC., a
  Florida not for profit corporation, et al.,

         Plaintiffs,
  vs.

  CITY OF MIAMI BEACH, et al.,

        Defendants.
  _________________________________/

                 DEFENDANTS’ APPENDIX OF EXHIBITS IN SUPPORT OF
                     THEIR MOTIONS FOR SUMMARY JUDGMENT

         Defendants, CITY OF MIAMI BEACH, MICHAEL GARCIA (“Officer M. Garcia”),
  KENNETH BOLDUC (“Sergeant Bolduc”), GUSTAVO VILLAMIL (“Officer Villamil”),
  BRIAN RIVERA (“Officer Rivera”), EDUARDO GARCIA (“Lieutenant E. Garcia”), JESSICA
  SALABARRIA (“Sergeant Salabarria”), NAHAMI BICELIS (“Officer Bicelis”), ROBERT
  MITCHELL (“Officer Mitchell”), LAVANIEL HICKS (“Officer Hicks”), and ELIZABETH
  VIDAL (“Officer El. Vidal”) (collectively, the “Defendants”), by and through their undersigned
  attorneys, hereby file the following Appendix of Exhibits in Support of their respective Motions
  for Summary Judgment and Undisputed Statement of Facts in Support thereof.
         Dated this 2nd of February, 2021.

   s/Robert L. Switkes                         RAUL J. AGUILA, CITY ATTORNEY
   Robert L. Switkes, Esq.                     CITY OF MIAMI BEACH
   Florida Bar No. 241059                      1700 CONVENTION CENTER DR., 4TH FL
   rswitkes@switkeslaw.com                     MIAMI BEACH, FLORIDA 33139
   s/Bradley F. Zappala                        TELEPHONE: (305) 673-7470
   Bradley F. Zappala, Esq.                    FACSIMILE: (305) 673-7002
   Florida Bar No. 111820                      s/Robert F. Rosenwald
   bzappala@switkeslaw.com                     Robert F. Rosenwald, Esq.
   Switkes & Zappala, P.A.                     E-Mail: RobertRosenwald@miamibeachfl.gov
   407 Lincoln Road, Penthouse SE              Attorneys for Defendant, City of Miami Beach
   Miami Beach, Florida 33139
   Telephone: (305) 534-4757
   Facsimile: (305) 538-5504
   Attorneys for Defendant Officers



                                                 1
Case 1:19-cv-22303-KMW Document 58 Entered on FLSD Docket 02/03/2021 Page 2 of 6




                                   INDEX TO APPENDIX
   EXHIBIT                                   DESCRIPTION

   A         FloridaCarry.org Homepage (Screenshot)

   B         Deposition Transcript of Sean Caranna, Florida Carry Corporate Representative
             Case No.: 19-cv-22303-KMW

   C         Taylor GroPro/YouTube Video (“Taylor Video”) *+

   C-1       Transcript of Taylor Video

   D         Deposition Transcript of Plaintiff, Michael Taylor
             Case No.: 19-cv-22303-KMW

   E         Deposition Transcript of Plaintiff, Christopher Philpot
             Case No.: 19-cv-22303-KMW

   F         South Pointe Beach Photographs (from South Pointe Pier)

   G         Government Cut Cruise Ship Photographs (from South Pointe Pier)

   H         Port of Miami Statistics Brochure (2019)

   I         Aerial Image of US Coast Guard Station/South Pointe Pier

   J         Expert Report of Dr. Ron Martinelli, Defendants’ Police Expert

   K         Sworn Declaration of Officer Gustavo Villamil

   L         Plaintiff Devine’s Answers to Defendants’ Interrogatories
             Case No.: 19-cv-22303-KMW

   M         Miami Beach Call for Service Detail (“CAD”) Report re: Subject Incident

   N         Deposition Transcript of Plaintiff, Carlos Gutierrez
             Case No.: 19-cv-22303-KMW

   O         Officer Rivera’s Offense Incident Report (“OIR”) re: Subject Incident

   P         Sergeant Bolduc’s Offense Incident Report (“OIR”) re: Subject Incident

   Q         Officer M. Garcia Body Worn Camera (“BWC”) Video 1 of 2 *+
             (File Name: 18-66518 VIDEO 1 GARCIA - AXON_Body_2_Video_2018-06-24_1007)

   Q-1       Transcript of Officer M. Garcia BWC Video 1

                                               2
Case 1:19-cv-22303-KMW Document 58 Entered on FLSD Docket 02/03/2021 Page 3 of 6




   R         Photographs of Officers w/ Weapons Down/Holstered Upon Securing Armed
             Plaintiffs

   S         Non-Party Officer Ferbeyre’s Offense Incident Report (“OIR”) re: Subject
             Incident

   T         Officer Mitchell Offense Incident Report (“OIR”) re: Subject Incident

   U         Sworn Declaration of Officer Nahami Bicelis

   V         Sergeant Salabarria Offense Incident Report (“OIR”) re: Subject Incident

   W         Officer Hicks Offense Incident Report (“OIR”) re: Subject Incident

   X         Officer Hicks Body Worn Camera Video (“BWC”) 1 of 3 *
             (File Name: 18-66518 VIDEO 36 HICKS - AXON_Body_2_Video_2018-06-24_1010)

   Y         Officer El. Vidal Offense Incident Report (“OIR”) re: Subject Incident

   Z         Officer Vidal Body Worn Camera Video (“BWC”) 1 of 2 *
             (File Name: 18-66518 VIDEO 39 VIDAL ELIZABETH - AXON_Body_2_Video_2018-06-
             24_1020)

   AA        IME Report re: Plaintiff Taylor Dated June 5, 2020

   BB        Plaintiff Weiss’s Answers to Defendants’ Interrogatories
             Case No.: 19-cv-22303-KMW

   CC        Officer M. Garcia Body Worn Camera (“BWC”) Video 2 of 2 *
             (File Name: 18-66518 VIDEO 2 GARCIA - AXON_Body_2_Video_2018-06-24_1051)

   DD        Deposition Transcript of Plaintiff, Sean Devine
             Case No.: 19-cv-22303-KMW

   EE        Letter to City Commission re: Open Carry Dated October 17, 2018

   FF        Sworn Declaration of Assistant CMB Police Chief Paul Acosta

   GG        Florida Carry “Open Carry” Event Advertisement dated October 2018

   HH        Transcript Dispatch Recordings

   II        Plaintiff, Florida Carry’s, Answers to Defendants’ Interrogatories
             Case No.: 19-cv-22303-KMW

   JJ        Plaintiff, Christopher Philpot’s Answers to Defendants’ Interrogatories

                                               3
Case 1:19-cv-22303-KMW Document 58 Entered on FLSD Docket 02/03/2021 Page 4 of 6




               Case No.: 19-cv-22303-KMW

   KK          Plaintiff, Steven Jenkins’, Answers to Defendants’ Interrogatories
               Case No.: 19-cv-22303-KMW

   LL          Plaintiff, Carlos Gutierrez’s Answers to Defendants’ Interrogatories

   MM          Plaintiff, Michael Taylor’s Answers to Defendants’ Interrogatories


  * Electronic exhibit(s) to be conventionally filed pending Court approval of Defendants’ Motion
  for Leave to Conventionally File Video Exhibits.
  + For the convenience of the Court and the Parties, a written transcript of said video has also
  been included in the Appendix and filed via CM/ECF under the same Exhibit tab as the
  referenced video exhibit.




                                                 4
Case 1:19-cv-22303-KMW Document 58 Entered on FLSD Docket 02/03/2021 Page 5 of 6




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 2nd day of February, 2021, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.

                                                               s/Bradley F. Zappala, Esq.




                                                   5
Case 1:19-cv-22303-KMW Document 58 Entered on FLSD Docket 02/03/2021 Page 6 of 6




                                         SERVICE LIST
                     Florida Carry, Inc., et al v. City of Miami Beach, et al.
                    United States District Court, Southern District of Florida
                                  Case No.: 19-cv-22303-KMW

  Eric Friday, Esq.
  Kingry & Friday
  1919 Atlantic Blvd.
  Jacksonville, Florida 32207
  Phone: 904-722-3333
  Fax: 954-900-1208
  E-Mail: efriday@ericfriday.com
  Attorney for Plaintiffs

  Noel H. Flasterstein, Esq.
  Law Offices of Noel H. Flasterstein
  1700 S. Dixie Hwy, Suite 501
  Boca Raton, Florida 33432
  Phone: 813-919-7400
  Attorney for Plaintiffs

  Mark Fishman, Esq.
  1700 Convention Center Drive
  4th Floor, Legal Department
  Miami Beach, Florida 33139
  Phone: 305-673-7470
  Attorney for Defendant, City of Miami Beach

  Robert F. Rosenwald, Esq.
  1700 Convention Center Drive
  4th Floor, Legal Department
  Miami Beach, Florida 33139
  Phone: 305-673-7470
  Fax: 305-673-7002
  E-Mail: RobertRosenwald@miamibeachfl.gov
  Attorney for Defendant, City of Miami Beach




                                                6
